Exhibit 10.28
(AMICUS THERAPEUTICS LOGO) [c80039c8003900.gif]
LETTER AGREEMENT
S. Nicole Schaeffer
12 Flintlock Drive
Warren, NJ 07059
Re: Severance and Change in Control Agreements
Dear Nicole:
On behalf of Amicus Therapeutics, Inc., (the “Company”), this Letter Agreement,
dated as of December 30, 2008, shall serve to confirm our agreement in the event
Amicus terminates your employment without cause or in the event of a Change in
Control, Sale or Merger of the Company. By accepting the terms of this Letter
Agreement, you agree that the rights identified in this Letter Agreement contain
the complete understanding between you and the Company related to Severance and
Change in Control payments and supersedes and replaces all previous agreements
related to such payments. The February 28, 2005 Offer of Employment Letter
countersigned by you (“February 28, 2005 Offer Letter,” attached hereto), shall
otherwise remain in full force and effect and is hereby confirmed and ratified.
Severance Pay
In the event that your employment is terminated by the Company, except for
“Cause” as defined below, you will be eligible to receive the following:

  1.  
six (6) months salary continuation to be paid in accordance with the Company’s
payroll practices;
    2.  
an additional six (6) months of option vesting;
    3.  
in the event that your termination occurs after June 30th of the calendar year,
you will be entitled to a payment of a bonus equal to the bonus earned in the
preceding year pro-rated for the number of months actually worked in the year of
termination, payable on the date of termination; and

6 Cedar Brook Drive    Cranbury, NJ 08512    T: 609-662-2000    F:
609-662-2001    www.amicustherapeutics.com

 

 



--------------------------------------------------------------------------------



 



  4.  
you will be entitled to a continuation of your health benefit coverage under
COBRA, premiums to be paid by the Company, for a period of twelve (12) months,
which shall commence on the date of termination and run concurrently with the
period of salary continuation.

For purposes of this Agreement, “Cause” means termination for any of the
following reasons: (1) willful or deliberate misconduct by you that materially
damages the Company; (2) misappropriation of Company assets; (3) conviction of,
or a plea of guilty or “no contest” to, a felony; or (4) any willful
disobedience of the lawful and unambiguous instructions of the CEO of the
Company; provided that the CEO has given you written notice of such disobedience
or neglect and you have failed to cure such disobedience or neglect within a
period reasonable under the circumstances.
Change in Control
If there is a Change in Control Event and either (i) you are terminated without
Cause within twelve months of such Change in Control Event or (ii) a condition
occurs which constitutes Good Reason within twelve months of such Change in
Control Event and after you have complied with the applicable notice period and
the Company has failed to remedy such condition, you actually resign (all as
described in detail in the definition of “Good Reason” in the following
paragraph), then (i) you will be entitled to receive twelve (12) months of
salary continuation, to be paid in accordance with the Company’s payroll
practices, plus, in the event that the resignation for Good Reason or
termination without Cause following a change in control event occurs after June
30th of the calendar year, you will be entitled to a payment of a bonus equal to
the bonus earned in the preceding year pro-rated for the number of months
actually worked in the year of your resignation or termination, payable on the
date of termination or resignation for Good Reason. In addition, you will be
entitled to continuation of your health benefit coverage under COBRA, premiums
to be paid by the Company, for a period of twelve (12) months, which shall
commence on the date of resignation or termination and run concurrently with the
period of salary continuation, and (ii) all unvested stock options will have
their remaining vesting schedule accelerated so that all stock options are fully
vested.
“Change in Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the transaction, or (iii) the sales or
disposition of all or substantially all of the Company’s assets. “Good Reason”
means (i) a material diminution in your authorities, duties, or
responsibilities, or (ii) a material change in the geographic location at which
you must perform services; provided, however, that you must provide the Company
with notice of the existence of the Good Reason condition within ninety
(90) days of its initial existence after which the Company will have a period of
thirty (30) day within which it may remedy the condition and not be required to
pay the severance payment; and provided, further, that any Good Reason
termination must occur within two (2) years of the initial existence of the Good
Reason condition.

 

2



--------------------------------------------------------------------------------



 



Your right to receive accelerated vesting and severance payments pursuant to
this letter agreement shall be subject to the condition that you execute a full
release and waiver of all claims against the Company and related parties, in a
form acceptable to the Company; provided that such payments and benefits will be
paid, if ever, only on the date specified as the deadline for signing and
delivering the release, (the “Release Deadline”), even if your release becomes
irrevocable (i.e., you sign and deliver the release to the Company) before that
date. In the event the Release Deadline is more than thirty (30) days and you
sign and deliver the release before the Release Deadline, the Company may elect
to make such severance payments no earlier than thirty (30) days prior to the
Release Deadline.
It is the intention of the parties that compensation paid or delivered to you by
the Company either is paid in compliance with, or is exempt from, Section 409A
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (collectively, “Section 409A”). However, the Company does
not warrant to you that all compensation paid or delivered to you for your
services will be exempt from, or paid in compliance with, Section 409A.
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit under this Agreement received or to be received by you (the
“Payment”) is determined to be subject (in whole or part) to the penalties
imposed by Section 409A of the Code (the “Additional Taxes”), then you shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of the Additional Taxes, you retain an amount
equal to the Payment net of any applicable taxes and withholdings other than
Additional Taxes. All determinations required to be made under this provision ,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s accountants or such other
certified public accounting firm designated by you and reasonably acceptable to
the Company. Any certified public accounting firm chosen by you shall provide
detailed supporting calculations both to the Company and you. Any Gross-Up
Payment due under this paragraph shall be paid to you no later than December 31
of the calendar year following the calendar year in which you remit the
Additional Taxes to the applicable authorities.
For the purposes of determining when amounts otherwise payable on account of
your termination of employment will be paid, which amounts become due because of
your termination of employment, “termination of employment” or words of similar
import shall be construed as the date that you first incur a “separation from
service” for purposes of Section 409A on or following termination of employment.
Furthermore, if you are a “specified employee” of a public company as determined
pursuant to Section 409A as of your termination of employment, any amounts
payable on account of your termination of employment which constitute deferred
compensation within the meaning of Section 409A and which are otherwise payable
during the first six months following your termination (or prior to your death
after termination) shall be paid to you in a cash lump-sum on the earlier of
(1) the date of your death and (2) the first business day of the seventh
calendar month immediately following the month in which your termination occurs.

 

3



--------------------------------------------------------------------------------



 



In applying Section 409A to amounts paid pursuant to this letter, any right to a
series of installment payments shall be treated as a right to a series of
separate payments.
Employment “At-Will”
It is important that you understand that the Company does not guarantee
employment for any specific period of time. You will continue to be employed on
at “at-will” basis. This means that both the Company and you will have the right
to terminate your employment at any time, for any reason, with or without prior
notice or cause. Neither you nor the Company will have an express or implied
contract limiting your right to resign or the Company’s right to terminate your
employment at any time, for any reason, with or without prior notice or cause.
The “at-will” relationship will apply to you throughout your employment and
cannot be changed except by an express individual written employment agreement
signed by you and the Chief Executive Officer of the Company.
It is understood and agreed that this Letter Agreement constitutes the full
agreement between you and the Company on the subjects of Severance and Change in
Control payments. By signing below, you agree that no other promises, express or
implied, have been made to you either verbally or in writing and that no further
modifications to these terms and conditions will be effective except by a
written agreement signed by the Chief Executive Officer of the Company and you
and as authorized by the Company’s Board of Directors or an authorized Committee
thereof. This Letter Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute on and
the same agreement.
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



            Amicus Therapeutics, Inc.
      By:    /s/ John F. Crowley        John F. Crowley         President and
Chief Executive Officer   

          Accepted and Agreed:    
 
       
By:
   /s/ S. Nicole Schaeffer    
 
 
 
S. Nicole Schaeffer    

 

5